       Case 4:19-cv-00402-ALM Document 263 Filed 03/08/21 Page 1 of 2 PageID #: 16458
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                            DATE: 3/8/2021

DISTRICT JUDGE                                       COURT REPORTER: Chris Bickham
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  ResMan, LLC
                                                    4:19-CV-402
  v.

  Kayra Property Management, LLC.


  ATTORNEYS FOR PLAINTIFF                        ATTORNEYS FOR DEFENDANT

  Maria Boyce, Jillian Beck, Cristina            Mark Strachan, Dick Sayles, Michael Richardson, Seepan
  Rodriguez, Michael Jones                       Parseghian
  Client Rep: Nick Olsen                         Client Reps: Ashwin Scheatty, Jiten Argarwin

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Voir Dire, Jury Selection, Jury Trial (Day 1)
 10:00 a.m.    Court in session. Court notes appearance of the Parties.

 10:04 a.m.    Judge begins addressing the panel.

 10:17 a.m.    Resman’s counsel, Mike Jones begins 5 minute summary of the case.

 10:21 a.m.    Kayra Property’s counsel, Dick Sayles begins 5 minute summary of the case.

 10:26 a.m.    Judge addresses the panel.

 10:36 a.m.    Reman’s counsel, Mike Jones introduces Parties at the table.

 10:37 a.m.    Kayra Property’s counsel, Michael Richardson introduces Parties at the table.

 10:39 a.m.    Resman’s counsel, Mike Jones begins voir dire.

 11:30 a.m.    Resman’s counsel, Mike Jones completed voir dire.

 11:31 a.m.    Karya Property’s counsel, Dick Sayles begins voir dire.

 11:56 a.m.    Karya Property’s counsel, Dick Sayles stopped voir dire.
    Case 4:19-cv-00402-ALM Document 263 Filed 03/08/21 Page 2 of 2 PageID #: 16459
     CASE NO. 4:19CV402    DATE: 3/8/2021
     PAGE 2 - PROCEEDINGS CONTINUED:




11:57 a.m.   Court provides instruction to jury regarding lunch break to not discuss the case with anyone
             else. Court will resume at 1pm.
11:58 a.m.   Court adjourned for lunch.

1:10 p.m.    Court re-convened.

1:11 p.m.    Karya Property’s counsel, Dick Sayles continues voir dire.

1:29 p.m.    Karya Property’s counsel, Dick Sayles completed voir dire.

1:30 p.m.    Court adjourned for follow up questions of jurors and strikes.

2:38 p.m.    Court re-convened.

2:41 p.m.    Jury panel seated.

2:41 p.m.    Jury panel sworn.

2:42 p.m.    Court provides preliminary instructions to jury.

2:56 p.m.    Court concludes preliminary instructions to jury. Court advises parties that Court will only be
             ½ day on Thursday.
2:59 p.m.    Jury excused.

3:06 p.m.    Court advises jury selects 8:30 a.m. for start time. Parties advised that any issues should be
             brought to the Court attention at 8:00 a.m.
3:07 p.m.    Court adjourned.


                                                   DAVID O'TOOLE, CLERK

                                                   BY:   Keary Conrad
                                                         Courtroom Deputy Clerk
